Citation Nr: 1007903	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of injury of the left knee with mild degenerative changes.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  March 1974 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

Residuals of injury to the left knee with mild degenerative 
changes is manifested by arthritis in only one major joint, 
flexion limited to no more than 100 degrees, and extension 
limited to no more than 5 degrees with subjective complaints 
of painful motion, flare-ups, weakened movement, stiffness, 
swelling, crepitus, cracking, giving way, effusion, and 
incoordination, without objective evidence of recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of injury to the left knee with 
mild degenerative changes have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, August 
2006, January 2007, and April 2007 letters, sent prior to the 
initial unfavorable AOJ decision issued in July 2007, and a 
June 2008 letter advised the Veteran of the evidence and 
information necessary to substantiate his increased rating 
claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Such letters also 
informed him of the evidence and information necessary to 
establish an effective date in accordance with 
Dingess/Hartman, supra.  

While the June 2008 letter was issued after the initial July 
2007 rating decision, the United States Court of Appeals for 
the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the June 2008 letter was issued, the 
Veteran's claim was readjudicated in the July 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment 
records relevant to the Veteran's claim have been secured.  
The Veteran was afforded VA examinations in December 2006 and 
April 2009 in order to adjudicate his increased rating claim.  
The Veteran has not argued that the examinations are 
inadequate for rating purposes.  Additionally, he has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  In his regard, the Board observes 
that, in a VCAA Notice Response dated in January 2009, the 
Veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Increased Evaluation Claim

The Board has thoroughly reviewed the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes (DCs), is to be avoided when 
rating a Veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown,  7 Vet. App. 55 
(1994).  However, the Board also notes that the Court has 
held that staged ratings are appropriate for increased rating 
claims when factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v.  Mansfield, 21 Vet. App. 
505 (2007).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
left knee disability.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected residuals of injury of the 
left knee with mild degenerative changes is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 
5010.  The Veteran contends that his symptomatology is worse 
than is contemplated under this rating criteria, and that a 
higher rating should be assigned.  

Under DC 5010, arthritis, due to trauma, substantiated by X-
ray findings is to be rated as arthritis, degenerative, which 
is rated under Diagnostic Code 5003.  Accordingly, under DC 
5003, traumatic arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable rating; flexion of the leg 
limited to 45 degrees warrants a 10 percent rating; flexion 
of the leg limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a noncompensable rating; extension of the 
leg limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
where extension is limited to 20 degrees, a 30 percent rating 
is assigned; where extension is limited to 30 degrees, a 40 
percent rating is assigned; and where extension is limited to 
45 degrees, a 50 percent rating is assigned.

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71,  
Plate II.

The Veteran filed his claim for an increase in July 2006.  
During the appeal period, he was afforded VA compensation 
examinations in December 2006 and April 2009.  He also sought 
private treatment for his service-connected disability in 
January 2007 and June 2008.  The following medical findings 
are relevant to his claim.  The symptoms discussed are the 
most severe reported, with appropriate consideration being 
given to whether distinct changes in severity occurred across 
time so as to warrant a staged rating.  

The Veteran claims that he is having severe and chronic 
problems with arthritis, which he has described as being very 
painful.  He stated that he is on medication and can barely 
walk.  On VA examination in December 2006 it was noted that 
the claims folder was reviewed.  The Veteran reported that he 
has had progressive pain in his bilateral knees and 
difficulty with ambulation due to spinal stenosis.  He also 
reported that in 1996 he had bilateral knee arthroscopy for 
meniscal tears.  It was noted that the Veteran needs a 
walker.  He indicated that he has weakness, stiffness, 
swelling, and instability.  He reported that he has severe 
flare-ups that occur daily with activity and overuse.  The 
Veteran indicated that he had no heat, redness, or episodes 
of dislocation or recurrent subluxation.  He also reported 
that he has difficulty going up and down stairs, walking on 
inclines and getting up from a low chair or stool.  The 
Veteran also stated that he had difficulty with recreational 
activities.  

Physical examination revealed left knee flexion of zero to 
120 degrees.  His collaterals were stable, as was the ACL 
[anterior cruciate ligament] and PCL [posterior cruciate 
ligament].  There was patello-femoral crepitance and pain 
with motion.  McMurray's and Apley's tests were negative.  
There was no medial or lateral joint line pain, or ankylosis.  
His gait was abnormal.  It was further noted that there was 
weakened movement and pain with use.  There was no excess 
fatigability with use or incoordination within the joint.  
After repetitive exercise, it was reported that the Veteran 
lost 5 degrees of functional range of motion in 
flexion/extension and limited by pain/cooperation.

Private examination of the left knee in January 2007 revealed 
the Veteran's complaints of ongoing knee pain, crepitus, 
cracking, giving way, and weakness.  He reported that he had 
difficulty walking because of back pain, leg pain, knee pain, 
and ankle pain.  Objective examination revealed the Veteran 
had an antalgic gait and used an assistive device in his left 
hand.  He was not able to squat or deep knee bend.  
Inspection and palpation revealed marked crepitus and 
effusion.  Flexion was 115 degrees and marked limitation in 
motion was noted.  The physician diagnosed osteoarthritis of 
the left knee.  The Veteran was noted to have limitation and 
restrictions in standing, walking, bending, and sitting.  He 
was also observed to have arthritis of major weight-bearing 
joints, both hips, and both knees.

The Veteran was seen in June 2008 by the same private 
physician, who noted that the Veteran's knees have 
deteriorated to the point where he has severe arthritis 
involving both major weight-bearing joints.  He had developed 
crepitus, instability, swelling, and loss of motion.  He 
noted that the Veteran was wheelchair-bound because of 
lateral instability of the left knee, persistent pain and 
swelling in the right ankle and severe pain in the left 
ankle.  Inspection and palpation of the left knee revealed 
crepitus and swelling and flexion from 5 to 100 degrees.  The 
diagnosis, in pertinent part, was severe osteoarthritis of 
the left knee.  The physician's assessment was that the 
Veteran's left knee was worse.  

VA compensation examination report of April 2009 notes review 
of the claims folder and medical records.  The Veteran's 
complaints of worsening left knee pain were noted.  He 
reported that his knee had been "giving-out on him."  The 
Veteran stated that his knee limits mobility and he was 
prescribed a knee brace for his left knee.  He further 
reported left knee deformity, instability, stiffness, 
weakness, and incoordination.  Physical examination of the 
left knee revealed findings of crepitus,  tenderness, and 
grinding.  There was no instability or abnormality of the 
patellar or meniscus.  Range of motion testing showed 
objective evidence of pain with active motion.  Flexion was 
zero to 140 degrees and extension was normal at zero degrees.  
There was objective evidence of pain following repetitive 
motion.  There were no additional limitations after three 
repetitions of range of motion.  Left knee pain started at 
130 degrees and ended at 140 degrees.  There was no joint 
ankylosis noted.  X-ray results showed findings of 
osteoarthritis, most advanced in the medial joint space, with 
small joint effusion.  The examiner concluded with a 
diagnosis of advanced osteoarthritis of the left knee.  

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his left knee disability.  In this regard, the Board 
concludes that the Veteran's residuals of injury to the left 
knee with mild degenerative changes is manifested by 
arthritis in only one major joint, flexion limited to no more 
than 100 degrees, and extension limited to no more than 5 
degrees with subjective complaints of painful motion, flare-
ups, weakened movement, stiffness, swelling, crepitus, 
cracking, giving way, effusion, and incoordination, without 
objective evidence of recurrent subluxation or lateral 
instability, ankylosis, dislocated semilunar cartilage, 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

The Board has first considered the Veteran's claim under DC 
5003 as X-rays reveal advanced osteoarthritis of the left 
knee.  The Board notes that, under DC 5003, a 20 percent 
rating may be assigned where there is X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes.  However, in the instant case, only 
one major joint, the Veteran's left knee, is involved.  As 
such, a 20 percent rating under DC 5003 is not warranted.  
However, based on such rating criteria, the Veteran has been 
assigned a 10 percent rating in contemplation of arthritis 
with painful, limited motion.

In considering whether a disability rating higher than 10 
percent is warranted in this case, the Board notes that 
separate ratings for both limitation of motion and painful 
motion due to osteoarthritis may not be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As such, the 
Board has considered whether the Veteran is entitled to 
higher or separate ratings under the Diagnostic Codes 
relevant to limitation of flexion and extension.

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is limited to 60 degrees.  
For a 10 percent evaluation, flexion must be limited to 45 
degrees.  Additionally, flexion of the leg limited to 30 
degrees warrants a 20 percent rating.  However, the evidence 
of record fails to show flexion limited to more than 100 
degrees, even in contemplation of painful motion, repetitive 
motion, flare-ups, weakened movement, stiffness, swelling, 
crepitus, cracking, giving way, effusion, and incoordination.  
See DeLuca, supra.  As such, the Veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees and extension limited to 15 degrees warrants a 20 
percent rating.  However, the evidence of record fails to 
show extension limited to more than 5 degrees even in 
contemplation of painful motion, repetitive motion, flare-
ups, weakened movement, stiffness, swelling, crepitus, 
cracking, giving way, effusion, and incoordination.  See 
DeLuca, supra.  As such, the Veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 5261.  
Additionally, he is not entitled to separate compensable 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-04.  

The Board has further considered whether the Veteran is 
entitled to a higher or separate rating under Diagnostic Code 
5257 relevant to recurrent subluxation or lateral 
instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In 
this regard, the Board notes that the Veteran has complained 
of instability of the left knee.  Additionally, his private 
physician indicated in June 2008 that the Veteran had lateral 
instability; however, on objective examination, there is no 
evidence of instability or subluxation of the left knee.  
Specifically, no left knee instability was shown on VA 
examination in December 2006.  Rather, his collateral 
ligaments, ACL, and PCL were stable.  Additionally, 
diagnostic testing for instability and subluxation were 
negative.  Moreover, at such time, the Veteran reported that 
he had no episodes of dislocation or recurrent subluxation.  
Furthermore, at his April 2009 VA examination, there was no 
instability of the left knee on physical examination.  
Therefore, to the extent that the Veteran's private physician 
indicated that he had left knee instability, there are no 
objective findings to support such conclusion.  As such, the 
Board finds that the Veteran is not entitled to a higher or 
separate rating under Diagnostic Code 5257.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocation of semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, the Veteran is not entitled to an increased 
or separate rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively.  In this regard, the Board 
observes that, while the Veteran reported undergoing an 
arthroscopy in 1996 for a left meniscal tear, the evidence 
during the appeal period reflects that there was no 
abnormality of the patellar or meniscus.  Therefore, no 
further consideration of the Veteran's left knee disability 
under Diagnostic Code 5258 or 5259 is warranted.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
left knee disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  

In this regard, the Board notes that the record shows that 
the Veteran previously worked for the postal service.  VA 
examinations reflect that, while the Veteran was not 
currently employed, he had not retired.  Rather, he reported 
that he was unemployed due to left leg problems.  
Additionally, his private physician stated in January 2007 
that he was not capable of working an eight-hour shift at the 
postal service.  However, the record shows that, in addition 
to the Veteran's service-connected left knee disability, he 
also has a nonservice-connected disability of the left ankle, 
which was described as a severe equinus deformity for which 
he had triple arthrodesis with external fixation, Achilles 
tendon lengthening, and debridement of anterior osteophytes 
of the left ankle.  Moreover, the VA examiners have opined 
that the Veteran can perform sedentary work.  As such, the 
Board finds that the record fails to show that his service-
connected left knee disability renders him unemployable.  

Moreover, insofar as the Veteran's left knee disability 
interferes with his employability, the Board finds that such 
is contemplated by his assigned evaluation under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
addition, the Board observes that the Veteran does not meet 
the threshold schedular criteria for TDIU.  Therefore, as the 
Board has determined that a claim for TDIU has not been 
raised by the Veteran or the evidence of record, a higher 
rating for the Veteran's left knee disability may only be 
awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
left knee symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his left knee disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's left 
knee disability may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).   

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
service-connected left knee disability.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, in this case, the preponderance of the 
competent evidence does not support the Veteran's claim; 
therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 






	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for residuals of injury of 
the left knee with mild degenerative changes is denied.  



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


